DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment to the claims filed on 8/4/20 has been entered in full. Claims 1-17 and 20 are canceled. Claims 18 and 19 are amended. New claim 21 is added. Claims 18, 19 and 21 are pending.

Election/Restrictions
The instant application claims priority as a divisional to parent application 16/009,904, filed 6/15/18. Pending claims 18, 19 and 21 correspond to the same inventive group as Invention III set forth in the restriction requirement mailed 2/21/19 in the '904 application, which is drawn to a nucleic acid encoding an antibody that binds to a human cardiac tropnonin fragment, and a hybridoma comprising said nucleic acid, classified in CPC class C07H 21/04.

Election(s) of Species
An election of species is required, as follows. 
This application contains claims directed patentably distinct species of antibody. A single species of antibody must be elected by selecting a single variable heavy (VH) region and selecting a single (VL) region from the following groups:
VH: SEQ ID NO: 2, 8, 12, or other (specify SEQ ID NO); and
VL: SEQ ID NO: 3, 6, 9, 13, 16, 18, 20, 29 or 30 or other (specify SEQ ID NO).
Currently, claims 18, 19 and 21 recite the species in the alternative as part of a Markush-type group.
The species are independent or distinct because each antibody has a discrete structure based on its different amino acid sequence. In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art 
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of antibody, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646